Citation Nr: 0412806	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service in the Air Force from 
January 1971 to May 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2002, a statement of the 
case was issued in November 2002, and a substantive appeal 
was timely received in January 2003.  In August 2003, the 
veteran testified at a Board hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his August 2003 hearing, the veteran testified that 
his hearing loss and tinnitus are due to noise exposure in 
service where he was around aircraft.  The veteran was a 
receiving and shipping foreman in service and his 
responsibilities included delivering parts to airplanes.  He 
stated he was not given ear protection.  

In his August 2000 claim, the veteran indicated that he had 
received treatment for his hearing loss and tinnitus at the 
VA Medical Center in Oklahoma City in 1977 or 1978.  It 
appears that requests for records from this facility from the 
mid-1980's on have been requested, but it is not clear that 
any available records from the 1970's were requested.  
Appropriate action to obtain any such VA records is necessary 
before the Board may properly proceed with appellate review. 

Additionally, under the circumstances of this case were the 
significance of inservice audiometric tests results is not 
clear, the Board believes that a VA examination and opinion 
are necessary to comply with 38 C.F.R. § 3.159(c)(4) (2003).   



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request any available 
pertinent treatment records from the VA 
Medical Center in Oklahoma City dated in 
the 1970's. 

3.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent and etiology of any 
hearing loss and/or tinnitus found on 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All examination 
findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should comment on the 
significance of the audiometric test 
results shown on entrance and discharge 
examinations, including any differences 
which may be due to reporting in ASA 
units versus ISO units.  The examiner 
should also offer opinions regarding the 
relationship of any current hearing loss 
and tinnitus to the veteran's service, 
including due to any noise exposure 
during service. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




